Citation Nr: 0705865	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-35 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from July 1970 to 
July 1990 and from January 1991 to September 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that denied service connection for prostate cancer.  

A hearing was held at the RO in December 2006 before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  


FINDING OF FACT

Prostate cancer was not present during military service, was 
not manifested to a compensable degree within the first 
postservice year, and is not otherwise attributable to 
service.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in January 2003, VA satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, VA 
notified the veteran of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service medical records have been 
associated with the claims file and the veteran was afforded 
a VA examination in connection with the claim.  All 
identified and available treatment records have been secured.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and prostate cancer is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the veteran did not have 
service in Vietnam nor did he serve in the Demilitarized Zone 
of Korea during the period from April 1968 to July 1969.  
Hence, he is not presumed to have been exposed to herbicides 
while on active duty.  Accordingly, governing criteria 
pertaining to presumptive service connection for prostate 
cancer based on herbicide exposure do not apply in this case.

The veteran contends that his prostate cancer was present 
during military service and maintains that prostate cancer 
would have been detected much earlier if proper testing had 
been performed.  He asserts that he experienced blood in the 
urine and pain in the groin area during service and claims 
that these were early indicators of possible prostate cancer.  
He contends that, if a prostate specific antigen (PSA) test 
had been performed during service, it would likely have 
indicated the need for a biopsy which, in turn, would have 
established the presence of prostate cancer.  He asserts that 
his PSA was recorded at 20.4 in recent years and maintains 
that this high value reflects that prostate cancer had been 
present for at least the past 15 to 20 years.  He contends 
that cystoscopies performed during service could have led to 
the development of prostate cancer.  

Service medical records disclose that the veteran was 
evaluated at a urology clinic in January 1989.  He gave a 
history of increased back pain and increased hematuria with 
running.  It was reported that microhematuria had begun in 
1981.  There had been no gross hematuria.  An intravenous 
pyelogram (IVP) and cystoscopy during 1982 had been normal, 
while an IVP in 1986 was also normal.  In February 1988, 
creatinine was 0.9 mg/dl.  Another IVP in December 1988 was 
also normal.  The impression was jogger's nephritis.  

A January 1990 service department treatment entry again 
relates the veteran's history of increased hematuria with 
exercise; otherwise, the veteran was asymptomatic.  In 
February 1990, serum creatinine was 1.2 mg/dl (reference 
range: 0.7 - 1.5).  Additionally, urinalyses performed during 
the period from September 1985 to February 1990 consistently 
demonstrated hematuria, from "trace" to +3.  The assessment 
of service department urology clinics was that the veteran 
had benign hematuria.  At the September 1991 physical 
examination for release from active duty, the veteran 
reported the continued presence of blood in the urine.  

The veteran was treated in postservice years at a service 
department medical facility.  A biopsy of prostate tissue 
during 2002 confirmed the presence of carcinoma, and in 
February 2003 the veteran underwent a radical prostatectomy.  
The reports from the service department medical facility do 
not contain a medical opinion addressing the etiology of the 
veteran's prostate cancer.  

A VA genitourinary examination was performed in July 2003 for 
the purpose of obtaining a medical opinion about a 
relationship, if any, between benign hematuria noted in 
service and the veteran's prostate cancer.  The veteran's 
medical history was obtained, a physical examination was 
performed and laboratory testing was conducted.  According to 
the examiner, the veteran's hematuria had been longstanding, 
with negative evaluations in the past.  The assessment was 
that hematuria had no connection with recently demonstrated 
prostate cancer.  

The veteran's assertions, linking prostate cancer to 
inservice hematuria or to cystoscopies performed during 
service, amount to opinions about a matter of medical 
causation.  In this case, these unsubstantiated lay 
assertions are the only evidence linking his prostate cancer 
to military service.  There is no indication from the record 
that the veteran has medical training or expertise.  As a lay 
person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

No competent medical evidence has been presented showing that 
prostate cancer had its onset in service; was present to a 
compensable degree within the first postservice year; or is 
otherwise attributable to service.  In fact, a VA examiner 
specifically determined that there is no etiologic 
relationship between prostate cancer, demonstrated in recent 
years, and hematuria confirmed during the veteran's military 
service and which has apparently persisted to the present 
day.  

For these reasons discussed above, the claim of service 
connection for prostate cancer must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

Service connection  for prostate cancer is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


